Candler, J.
1. While the language used by counsel for the plaintiff in the justice’s court was highly improper, it does not appear that any motion for mistrial was made at the time ; and no ruling of the justice is complained of in the petition for certiorari which would authorize a reversal of the judgment on account of such argument.
2. While the railroad company introduced evidence tending to rebut the presumption of negligence against it, this evidence was contradicted by that of witnesses for the plaintiff. The evidence warranted the verdict for the plaintiff, and it was not error to overrule the certiorari.

Judgment affirmed.


All the Justices concur.